COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 WILLIAMS-PYRO, INC.,                                          No. 08-11-00355-CV
                                                  §
             Appellant and Cross-Appellee,                          Appeal from
                                                  §
 v.                                                             153rd District Court
                                                  §
 RHONDA BARBOUR,                                             of Tarrant County, Texas
                                                  §
             Appellee and Cross-Appellant.                     (TC # 153-223671-07)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.          We further order that

Appellee/Cross-Appellant recover from Appellant/Cross-Appellee and its sureties, if any, see

TEX.R.APP.P. 43.5, on the judgment and all costs, both in this Court and the court below for

which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF MARCH, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice



Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating